             Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 1 of 6



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

                                                   :
Bryan McNeill,                                     :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
National Grid USA Service Company, Inc.;           : COMPLAINT
and DOES 1-10, inclusive,                          :
                                                   :
                        Defendants.                :
                                                   :

                For this Complaint, the Plaintiff, Bryan McNeill, by undersigned counsel, states

as follows:

                                         JURISDICTION

        1.      This action arises out of Defendants’ repeated violations of the Telephone

Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”), violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A § 2, et seq. (“MCPA”) and Massachusetts Debt

Collection Regulations, 940 CMR § 7.00 et seq. (“MDCR”).

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendants transact business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Bryan McNeill (“Plaintiff”), is an adult individual residing in South

Boston, Massachusetts, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “debtor” as

defined by 940 CMR § 7.03.

        4.      Defendant National Grid USA Service Company, Inc. (“National Grid”), is a

Massachusetts business entity with an address of 40 Sylvan Road Waltham, Massachusetts
             Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 2 of 6



02451, and is a “person” as defined by 47 U.S.C. § 153(39), and is a “creditor” as defined by 940

CMR § 7.03.

        5.      Does 1-10 (the “Agents”) are individual collectors employed by National Grid

and whose identities are currently unknown to the Plaintiff. One or more of the Agents may be

joined as parties once their identities are disclosed through discovery.

        6.      National Grid at all times acted by and through one or more of the Agents.

                                              FACTS

        7.      Within the last year, National Grid began placing calls to Plaintiff’s cellular

telephone, number 617-xxx-9656, in an attempt to collect a consumer debt allegedly owed by

Plaintiff.

        8.      National Grid placed calls to Plaintiff’s cellular telephone using an automatic

telephone dialing system (“ATDS”).

        9.      When Plaintiff answered calls from National Grid, he heard a prerecorded

message instructing Plaintiff to hold for the next available representative.

        10.     In June 2019, Plaintiff spoke with a live representative and requested that all calls

to him cease.

        11.     Nevertheless, National Grid continued to place automated calls to Plaintiff.


                                       COUNT I
                       VIOLATIONS OF THE TCPA – 47 U.S.C. § 227, et. seq.

        12.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        13.     At all times mentioned herein and within the last four years, Defendants called

Plaintiff on his cellular telephone using an ATDS or predictive dialer and/or by using a

prerecorded or artificial voice.
                                                  2
            Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 3 of 6



          14.   Defendants continued to place automated calls to Plaintiff’s cellular telephone

after being directed by Plaintiff to cease calling and knowing there was no consent to continue

the calls. As such, each call placed to Plaintiff was made in knowing and/or willful violation of

the TCPA, and subject to treble damages pursuant to 47 U.S.C. § 227(b)(3)(C).

          15.   The telephone number called by Defendants was and is assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to 47 U.S.C. §

227(b)(1).

          16.   Plaintiff was annoyed, harassed and inconvenienced by Defendants’ continued

calls.

          17.   The calls from Defendants to Plaintiff were not placed for “emergency purposes”

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

          18.   Each of the aforementioned calls made by Defendants constitutes a violation of

the TCPA.

          19.   Plaintiff is entitled to an award of $500.00 in statutory damages for each call in

violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B).

          20.   As a result of each call made in knowing and/or willful violation of the TCPA,

Plaintiff is entitled to an award of treble damages in an amount up to $1,500.00 pursuant to 47

U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                  COUNT II
         VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
                            M.G.L. c. 93A § 2, et seq.

          21.   The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          22.   The Defendants employed unfair or deceptive acts to collect the Debt, in

violation of M.G.L. c. 93A § 2.
                                                  3
          Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 4 of 6



       23.      Defendant’s failure to comply with these provisions constitutes an unfair or

deceptive act under M.G.L. c. 93A § 9 and, as such, the Plaintiff is entitled to double or treble

damages plus reasonable attorney’s fees.

                                 COUNT III
              INVASION OF PRIVACY BY INTRUSION UPON SECLUSION

       24.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       25.     The Restatement of Torts, Second, § 652(b) defines intrusion upon seclusion as,

“One who intentionally intrudes…upon the solitude or seclusion of another, or his private affairs

or concerns, is subject to liability to the other for invasion of privacy, if the intrusion would be

highly offensive to a reasonable person.”

       26.     Massachusetts further recognizes the Plaintiff’s right to be free from invasions of

privacy, thus Defendant violated Massachusetts state law.

       27.     The Defendant intentionally intruded upon Plaintiff’s right to privacy by

continually harassing the Plaintiff with the above referenced telephone calls.

       28.     The telephone calls made by Defendant to the Plaintiff were so persistent and

repeated with such frequency as to be considered, “hounding the plaintiff,” and, “a substantial

burden to her existence,” thus satisfying the Restatement of Torts, Second, § 652(b) requirement

for an invasion of privacy.

       29.     The conduct of the Defendant in engaging in the illegal collection activities

resulted in multiple invasions of privacy in such a way as would be considered highly offensive

to a reasonable person.

       30.     As a result of the intrusions and invasions, the Plaintiff is entitled to actual

damages in an amount to be determined at trial from Defendant.


                                                  4
         Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 5 of 6



       31.        All acts of Defendant and its agents were committed with malice, intent,

wantonness, and recklessness, and as such, Defendant is subject to punitive damages.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against Defendants:

             1.      Statutory damages of $500.00 for each violation determined to be negligent

                     pursuant to 47 U.S.C. § 227(b)(3)(B);

             2.      Treble damages for each violation determined to be willful and/or knowing

                     pursuant to 47 U.S.C. § 227(b)(3)(C); and

             3.      Equitable relief pursuant to M.G.L. c. 93A § 9(1);

             4.      Double or treble damages plus reasonable attorney’s fees pursuant to M.G.L.

                     c. 93A § 9(3);

             5.      Costs of litigation and reasonable attorney’s fees pursuant to M.G.L. c. 93A §

                     9(3) against Defendant;

             6.      Actual damages from Defendant for the all damages including emotional

                     distress suffered as a result of the intentional, reckless, and/or negligent

                     MCPA and MDCR violations and intentional, reckless, and/or negligent

                     invasions of privacy in an amount to be determined at trial for the Plaintiff;

             7.      Punitive damages; and

                     8. Such other and further relief as may be just and proper.




                                                    5
         Case 1:19-cv-12139-NMG Document 1 Filed 10/16/19 Page 6 of 6



                      TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: October 16, 2019

                                    Respectfully submitted,

                                    By       /s/ Sergei Lemberg

                                    Sergei Lemberg (BBO# 650671)
                                    LEMBERG LAW, L.L.C.
                                    43 Danbury Road, 3rd Floor
                                    Wilton, CT 06897
                                    Telephone: (203) 653-2250
                                    Facsimile: (203) 653-3424
                                    Attorneys for Plaintiff




                                         6
